  8:19-cv-00255-JMG-SMB Doc # 22 Filed: 10/30/19 Page 1 of 1 - Page ID # 104



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


KARMELL L. SANDERS, an individual,                        No. CV: 8:19-cv-00255-JMG-SMB

                   Plaintiff,

       v.                                                  CERTIFICATE OF SERVICE

TYSON PROCESSING SERVICES, INC., a
corporation,

                   Defendant.


       Defendant Tyson Processing Services, Inc., pursuant to NECivR 26.1, hereby gives

notice that on October 30, 2019, it served Defendant’s Rule 26(a)(1) Disclosures upon counsel

for Plaintiff Karmell L. Sanders via first class, United States Mail, postage prepaid.

       Dated this 30th day of October, 2019.

                                                  TYSON PROCESSING SERVICES, INC.,
                                                  Defendant



                                                  By s/ Meaghan M. Gandy
                                                    Marcia A. Washkuhn #21022
                                                    Meaghan M. Gandy #25486
                                                    KUTAK ROCK LLP
                                                    The Omaha Building
                                                    1650 Farnam Street
                                                    Omaha, NE 68102
                                                    (402) 346-6000
                                                    (402) 346-1148
                                                    marcia.washkuhn@kutakrock.com
                                                    meaghan.gandy@kutakrock.com
